Citation Nr: 0605532	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether VA properly apportioned the veteran's VA disability 
compensation benefits on behalf of his estranged spouse, 
C.C., in the amount of $25.00 per month, effective from 
December 1, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had recognized active service from June 1943 to 
November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 Special Apportionment Decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which granted to 
the veteran's estranged spouse, an apportionment of the 
veteran's VA compensation benefits in the amount of $25.00 
per month, effective from December 1, 2002.  The veteran's 
disagreed with that decision.  

The veteran's estranged spouse initially disagreed with the 
$25.00 amount apportioned to her, and requested an additional 
apportionment of $25.00 per month, for a total of $50.00 per 
month.  However, in a June 2004 statement, the estranged 
spouse withdrew her request for additional apportionment and 
indicating that she was satisfied with the decision to 
apportion $25.00 per month.  


FINDINGS OF FACT

1.  The veteran and his estranged spouse, C.C., were legally 
married on October [redacted], 1988 and C.C. has remained the 
veteran's legal spouse since that time, although they have 
lived apart since March 1998.

2.  In December 2002, the veteran was receiving VA service-
connected disability compensation benefits at half of the 30 
percent rate, in the amount of $173.50 per month, which 
included $18.50 for his dependent spouse.  

3.  The evidence of record does not demonstrate that the 
veteran is reasonably discharging his responsibility for his 
dependent spouse's support.  

4.  The evidence of record does not show that either the 
veteran's spouse has been found guilty of conjugal infidelity 
by a court having proper jurisdiction, or that she has lived 
with another person and held herself out openly to the public 
to be the spouse of such other person.

5.  The veteran's estranged spouse has demonstrated that 
hardship has existed since December 1, 2002.

6.  The veteran has not demonstrated that an apportionment of 
his VA disability compensation benefits on behalf of his 
estranged spouse, in the amount of $25.00 per month, causes 
him undue hardship.


CONCLUSION OF LAW

VA properly apportioned the veteran's VA disability 
compensation benefits on behalf of his estranged spouse, 
C.C., in the amount of $25.00 per month, effective from 
December 1, 2002.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5307 
(West 2002); 
38 C.F.R. §§ 3.159, 3.450, 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In simultaneously contested claims, such as this, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction (AOJ).  
Additionally, all parties will be notified of the right and 
time limit for initiation of an appeal, as well as hearing 
and representation rights.  38 C.F.R. § 19.100 (2005).  Upon 
the filing of an NOD in a simultaneously contested claim, all 
interested parties and their representatives will be 
furnished a copy of the SOC.  Finally, the interested parties 
who filed an NOD, will be duly notified of the right to file, 
and the time limit within which to file, as a Substantive 
Appeal, and they will be furnished with a VA Form 9.  
38 C.F.R. § 19.101 (2005).  When a Substantive Appeal is 
filed in a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  
38 C.F.R. § 19.102 (2005).  As noted in the Introduction 
Section, it appears that the RO provided the requisite notice 
to the veteran's estranged spouse.  

The RO provided the veteran with a copy of the Special 
Apportionment Decision decision, and a statement of the case 
(SOC) in August 2003, which discussed the pertinent evidence, 
and the laws and regulations related to the claim for 
apportionment of his VA disability compensation to his 
estranged spouse.  These documents essentially notified the 
veteran of the evidence needed to prevail on this claim.  In 
addition, a letter sent to the veteran in December 2002 
specifically gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Special Apportionment Decision granting 
apportionment of $25.00 of the veteran's disability 
compensation benefits to his estranged spouse was issued 
after the veteran and his estranged spouse each received 
notice in December 2002.  As such, the Board finds no defect 
with respect to the timing of the notice.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the veteran's estranged spouse provided the 
necessary income and expense reports; however, the veteran 
failed to provide the RO with the requested information.  The 
veteran was notified of the need to provide such evidence, to 
support his claim, but he failed to do so.  The Board notes 
that VA's duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
The Board finds that there are no additional records 
necessary to proceed to a decision in this case.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to this claim is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

II.  Apportionment

In this case, the veteran appeals an April 2003 Special 
Apportionment Decision of the RO which granted the veteran's 
estranged spouse $25.00 per month of the veteran's $173.50 
monthly VA disability compensation.  The record reflects that 
the veteran's $173.50 monthly amount at the time the 
estranged spouse filed her claim in November 2002 included 
$18.50 payable on behalf of the veteran's dependent spouse.  
Nevertheless, the veteran asserts that his estranged wife was 
unfaithful and, in addition, that apportionment of any of his 
VA disability compensation would result in undue hardship.

Under 38 U.S.C.A. § 5307, all or any part of a service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support. 38 
U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. §§ 3.450, 
3.452(a) (2005).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 
3.50(a). 
Under 38 C.F.R. § 3.1(j) (2005), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205 (2005).

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450 
(2005).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) 
provides that an apportionment may be paid if the veteran is 
not residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450 (2005).  See Hall v. Brown, 5 Vet. 
App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2005).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

The record reflects that the veteran and his current spouse, 
C.C. were legally married in October 1988, after the death of 
the veteran's first wife.  At the time of the veteran's 
marriage to C.C., she was added as a dependent of the veteran 
for the purpose of obtaining additional compensation 
benefits.  

According to the veteran, he separated from his wife, C.C. in 
March 1998.  In a June 2002 statement, the veteran asserted 
that his wife was crazy when they lived together, that she 
intentionally dropped pots and pans in the kitchen and broke 
plates.  The veteran also reported that he was forced to hit 
his wife after he found their neighbor in the house.  After 
that incident, his spouse left the house and did not return.  
In a subsequent statement, dated in August 2002, the veteran 
accused his wife of being a sex maniac.

In November 2002, the veteran's estranged spouse, C.C. filed 
for apportionment of the veteran's VA disability compensation 
benefits.  She asserted that she was unable to make a living 
given her age of 73, and that her husband was not providing 
any monetary support for her.

In December 2002, the veteran was notified of the spouses 
claim for apportionment, via a duty-to-assist letter which, 
among other things, requested that he return the enclosed 
forms regarding his income and expenses.  The RO also 
notified the veteran that apportionment of $25.00 per month 
for his estranged spouse was proposed.  The veteran never 
responded to the request for income and expense information; 
however, he did disagree with the apportionment of $25.00 
monthly in a statement received at the RO in January 2003.  

Nevertheless, the veteran's spouse, C.C. provided financial 
information showing that she had no net income after 
expenses, and no assets and lives with her daughter and her 
husband, relying on their generosity.  

In an April 2003 Special Apportionment Decision, the RO 
granted apportionment in the amount of $25.00 per month 
effective from December 1, 2002.  The decision noted that the 
veteran's monthly award was $173.50, but that his other 
monthly income and/or expenses were not known.  The decision 
also noted that the veteran's estranged spouse's income was 
equal to her expenses.  Both parties claimed hardship, and 
according to the estranged spouse, the veteran was not 
providing her any support and was cruel.

The decision also noted that the veteran did not inform the 
RO of his monthly income and expenses, but he did express 
disagreement with the proposal to apportion part of his 
benefits to his estranged spouse.    

In sum, the evidence in this case shows that the veteran was 
not discharging his responsibility to provide for his wife, 
C.C.  The record also shows that he is in receipt of VA 
disability compensation which includes an additional amount 
based on C.C. claimed as a dependent spouse.  As such, the 
veteran receives additional compensation for his dependent 
spouse, but he does not any financial support for her.  
Although the veteran accuses his estranged spouse of 
infidelity, he did not provided any evidence to support that 
assertion, and the veteran's estranged spouse denied the 
allegations of infidelity, noting her advancing age and her 
ailing health.  Rather, the veteran's estranged spouse 
alleges that she was a battered wife who was afraid to remain 
in the same household with her estranged husband.  These 
assertions are supported by the veteran's own statement 
received at the RO in June 2002, in which he reported that he 
hit his wife. 

Furthermore, the veteran's estranged spouse provided evidence 
of hardship; however, the veteran did not provide any such 
evidence.  As noted herein, in order for a special 
apportionment to be warranted, hardship must be shown to 
exist.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivations are shown in this case.  
Furthermore, additional medical expenses submitted in 
September 2003, which were not originally shown on the 
estranged spouse's financial statements, indicate that her 
monthly expenses exceed income.  While the veteran contends 
that he also has medical disabilities, he did not provide any 
financial information.  Thus, a finding of hardship on the 
part of the veteran is not established.  

Thus, the evidence of record shows that the assignment of a 
special apportionment of $25.00 per month is proper.  38 
C.F.R. §§ 3.450, 3.451 (2005).  Accordingly, the Board finds 
that the evidence supports the grant of an apportionment of 
the veteran's VA disability compensation in the amount of 
$25.00 per month, and the preponderance of the evidence is 
against the veteran's claim that his estranged wife is not 
entitled to an apportionment of his VA compensation benefits.  


ORDER

Apportionment of $25.00 per month of the veteran's VA 
compensation benefits is proper; the veteran's appeal is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


